Citation Nr: 0721391	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-38 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for headaches. 
 
2.  Entitlement to service connection for residuals of lumbar 
strain. 
 
3.  Entitlement to service connection for sleep apnea. 
 
4.  Entitlement to service connection for vision impairment, 
claimed as blurriness. 
 
5.  Entitlement to service connection for residuals of scalp 
laceration. 
 
6.  Entitlement to service connection for residuals of facial 
lacerations. 
 
7.  Entitlement to service connection for residuals of 
cervical strain. 
 
8.  Entitlement to service connection for residuals of 
dislocated left shoulder. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
November 1992.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a January 2005 
rating decision of the VA Regional office in Cleveland, Ohio 
that denied service connection for headaches, sleep apnea, 
blurred vision, and residuals of lumbar strain, cervical 
strain, dislocated left shoulder and scalp and facial 
lacerations.

The veteran was afforded a videoconference hearing in May 
2007 at the RO before the undersigned Veterans Law Judge 
sitting at Washington, DC.  The transcript is of record.  

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The appellant asserts and has presented testimony to the 
effect that he sustained multiple injuries during service 
when his car rolled over nine to 10 times down an embankment 
striking a sewer pipe and trees, and came to rest on the 
driver's side.  He stated that he suffered a dislocated left 
shoulder/collarbone, and lacerations to his face and head, 
and subsequently developed headaches, back and neck pain, and 
stiffness.  The appellant also avers that in a separate 
incident, he accidentally struck the top of his head on a 
wall locker box assembly that resulted in a gash on his scalp 
requiring stitches.  He contends that the symptoms and 
disability resulting from such injuries, including loss of 
sleep and blurred vision persist, for which he has sought 
treatment from numerous physicians over the years since 
service.  

Review of the veteran's service medical records reflects that 
he was involved in a motor vehicle accident in April 1987 and 
was treated for left shoulder acromioclavicular separation.  
The service records also show that he struck the back of his 
head on a locker in June 1989 resulting in a laceration that 
was sutured. 

The post service record contains private clinical records 
indicating that he also hit his head at work in 2002 for 
which clinical impressions of left eyebrow laceration and 
minor head injury were rendered.  The laceration was sutured.  
He sought treatment for low back and neck pain in August 2003 
and indicated that his symptoms had begun that same day.  
Post service clinical data also reflect treatment for sleep 
apnea, blurred vision and headaches.

The Board observes in this instance that the veteran has 
never been examined for VA compensation and pension purposes.  
Given the incidents of trauma in service, the Board is of the 
opinion that a current examination, to include review of the 
record and medical opinions would be helpful to determine 
whether or not any currently claimed disabilities are related 
to service. 



Accordingly, the case is REMANDED for the following actions:

1.  The RO should  review the 
claims file and insure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 
& Supp. 2006), the implementing 
regulations found at 38 C.F.R. 
§ 3.159 (2006), and any other legal 
precedent are fully complied with 
and satisfied. 

2.  The veteran should be asked to 
provide the names, addresses, and 
approximate dates of treatment for 
all health care providers, VA and 
private, who have treated him for 
the disabilities at issue.  After 
securing the necessary 
authorizations, the RO should 
request copies of all identified 
records and associate them with the 
claims file, if not already of 
record.

3.  After a reasonable period of 
time for receipt of additional 
information requested above, the 
veteran should be scheduled for a 
VA general medical examination to 
determine whether or not he has 
current headaches, sleep apnea, 
blurred vision, and residuals of 
lumbar strain, cervical strain, 
dislocated left shoulder and scalp 
and facial lacerations that are 
reasonably related to service.  The 
claims folder and a copy of this 
remand should be provided to the 
examiner in connection with the 
examination.  The examiner must 
indicate whether or not the claims 
folder was reviewed.  All indicated 
tests and studies deemed necessary 
should be conducted.  The 
examination report should reflect 
consideration of the veteran's 
documented medical history, current 
complaints, and other assertions, 
etc.  The report of the examination 
should be comprehensive and include 
a detailed account of all 
manifestations of the claimed 
disabilities as well as definitive 
diagnoses.  Following review of the 
claims folder and physical 
examination, the examiner should 
address each claimed disability 
separately, and provide an opinion 
as to whether it is at least as 
likely as not related to service, 
or is more likely of post service 
onset.

4.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide medical 
opinions.  If the report is 
insufficient, or if any requested 
action is not taken or is 
deficient, it should be returned to 
the examiner for corrective action. 
See Stegall v. West, 11 Vet. App. 
268 (1998).

5.  After taking any further 
development deemed appropriate, the 
RO should readjudicate the issues 
on appeal.  If the benefits are not 
granted, the appellant should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond.  
Thereafter, the claims folder 
should be returned to the Board for 
further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




